Case 1:17-cv-03144-AJN-SN Document 257 Filed 05/24/19 Page1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

adcnueew mew ee ee eee eee ee ee ww ee eee eee ee -xX
JUSTIN GOLDMAN,
Plaintiff,
- against - 17 Civ, 3144 (AJN)(SN)
BREITBART NEWS NETWORK, LLC;
HEAVY, INC.; TIME, INC.; YAHOO, INC.;
VOX MEDIA, INC.; GANNETT COMPANY, INC.;
HERALD MEDIA, INC.; BOSTON GLOBE
MEDIA PARTNERS, LLC; NEW ENGLAND
SPORTS NETWORK, INC.,
Detadans:
wee ee en ew ewe eee eee ee eee eee ee eee eee eee ew Se x

STIPULATION OF VOLUNTARY DISMISSAL
PURSUANT TO F.R.C.P. 41 (a\())(A)Gi)

It is hereby stipulated and agreed by the attorneys for plaintiff and for defendant Time,
Inc., that this action is voluntarily dismissed with prejudice for all purposes as against that

defendant only, with each party to bear its own costs and attorneys’ fees.

ated: May da, \
a,

 

Kenneth P. Norwick Lacy H. Koonce, III
Norwick & Schad Eric J. Feder
110 East 59th Street Davis Wright Tremaine LLP
New York, NY 10022 1251 Avenue of the Americas
Tel; (212) 751-4440 New York, NY 10020

‘ ken@inorwickschad.com Tel: 489-8230

lancekoonce@dwt.com

Counsel for Plaintiff ejfeder@dwi.com

Counsel for Defendant Time, Inc
